In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00179-CV

TRANSITIONAL HOSPITALS                    §   On Appeal from the 96th District
CORPORATION OF TEXAS, INC. D/B/A              Court
KINDRED HOSPITAL-TARRANT                  §
COUNTY, AND KINDRED                           of Tarrant County (096-308076-19)
HEALTHCARE OPERATING, INC.,               §
Appellants                                    July 15, 2021
                                          §
V.                                            Memorandum Opinion by Chief Justice
                                              Sudderth
MARTHA ALEXIS MCCUE ON BEHALF
OF WILLIAM JOHNSON, Appellee



                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth_________________
                                        Chief Justice Bonnie Sudderth